Title: John Le Tellier to Thomas Jefferson, 18 June 1810
From: Le Tellier, John
To: Jefferson, Thomas


          
            Sir
             
                     Richmond 
                     June 18th 1810
          
          
		    I have finished the Eight silver Goblets and have gildid them agreable to your desier. I should had them done before this time but I had a Job of silver work on hand when I received your Excellency order I have deliver’d them to Mr Jefferson put up Agreable to your Request, and hope they Will Meet your Approbation
			 
          
            I Remain With due Respect
            
                  John Le Tellier
          
        